Citation Nr: 1741896	
Decision Date: 09/25/17    Archive Date: 10/04/17

DOCKET NO.  12-15 882	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent for first degree atrioventricular (AV) block for the period from August 28, 2009 to September 9, 2011.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. M. Lunger, Associate Counsel

INTRODUCTION

The Veteran served on active duty from April 1994 to August 2009.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In June 2017, the Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing has been associated with the electronic file.

The Board has recharacterized the issue to more accurately reflect the benefit the Veteran is seeking, per his hearing testimony.


FINDING OF FACT

For the period from August 28, 2009 to September 9, 2011, the Veteran's AV block manifested itself with a left ejection fraction of 46 percent.


CONCLUSION OF LAW

The criteria for an initial evaluation of a 60 percent rating for atrioventricular block have been met for the period from August 28, 2009 to September 9, 2011.  
38 U.S.C.A. §§ 1155, 5107 (2014); 38 C.F.R. § 4.104, Diagnostic Code 7015 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran testified at his Board hearing that he was seeking an increased initial evaluation, of 60 percent, for his service connected AV block for the period from August 28, 2009 to September 9, 2011.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. 
§ 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are interpreting reports of examination in light of the whole recorded history; reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where an increase in the level of a service connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1999).

The Court has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).  That is to say, the Board must consider whether there have been times when his service-connected disability has been more severe than at others, and rate it accordingly.

The Veteran's AV block has been rated according to the criteria for atrioventricular block, 38 C.F.R. § 4.104, Diagnostic Code (DC) 7015.  Pursuant to this diagnostic code, a 30 percent evaluation is assigned when atrioventricular block results in a workload of greater than 5 metabolic equivalents (METs) but not greater than 7 METs that causes dyspnea, fatigue, angina, dizziness, or syncope, or; evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray, is rated 30 percent disabling.  38 C.F.R. § 4.104, DC 7015.

A 60 percent rating is assigned when atrioventricular block results in more than one episode of acute congestive heart failure in the past year, or; a workload of greater than 3 METs but not greater than 5 METs that causes dyspnea, fatigue, angina, dizziness, or syncope, or; with left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  Id.

A 100 percent rating is assigned when atrioventricular block causes chronic congestive heart failure, or; a workload of 3 METs or less that causes in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent.  Id.

In this case the Veteran was assigned a 30 percent evaluation for service-connected AV block effective August 28, 2009, the day following his discharge from service.

The Veteran has submitted private medical records from his private physician, Dr. H.  A November 24, 2008 report includes the findings of exercise cardio lite/cardio lite spect and gated spect imaging and shows that the Veteran's left ventricular ejection fraction was 46 percent.  A second report dated September 9, 2011 shows that the Veteran' left ventricular ejection fraction was 58 percent on that date.

Accordingly, the Board finds that the Veteran has submitted competent medical evidence that establishes he meets the criteria for a 60 percent evaluation for atrioventricular block for the period on appeal from August 28, 2009 to September 9, 2011.

The Veteran has not asserted that his service-connected atrioventricular block has rendered him unemployable.  As such, a claim for a total disability rating based on individual unemployability (TDIU) has not been raised.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).


ORDER

Entitlement to a 60 percent evaluation for the period from August 28, 2009 to September 9, 2011 for atrioventricular block is granted subject to the laws and regulations governing monetary awards.




__________________________________________
G. A. WASIK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


